DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action has been issued in response to amendments filed 03 August 2022.
Claims 1, 3 – 5, 7 – 8, 10 – 12, 14 – 15 and 17 – 20 are pending.
The claims, as amended in Examiner’s Amendment, are in condition for allowance.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 August 2022 has been entered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Jackson (Reg. No. 66,273) on 10 August 2022.
Since the Application is in condition for allowance, title is amended in accordance with MPEP 606.01.  It is noted that existing title describes recovery of application data.  As such, said existing title fails to describe the claimed invention that backup/recover, both, application data and application dependency information.
The application has been amended as follows: 
Title
SYSTEM AND METHOD FOR A BACKUP AND RECOVERY OF APPLICATION [[DATA]] USING CONTAINERIZED BACKUPS COMPRISING APPLICATION DATA AND APPLICATION DEPENDENCY INFORMATION 

Claims
1. (Currently Amended)  A method for managing a persistent storage system, the method comprising: 
obtaining, by a backup agent, a backup request for a file system; and 
in response to the backup request: 
generating a first application partition for a first application; [[and]] 
generating a second application partition for a second application, wherein the first and second applications are associated with the file system; 
performing a first dependency analysis on the first application to identify first application dependency information; [[and]] 
performing a second dependency analysis on the second application to identify second application dependency information, wherein the first application dependency information comprises data to enable the first application to be, both, restored and operate, in a production host,  pre-installing, in the production host, 
populating the first application partition with a copy of the first application dependency information and a copy of first application data associated with the first application; 
populating the second application partition with a copy of the second application dependency information and a copy of second application data associated with the second application; 
generating a backup comprising the first and second application partitions; and 
initiating a storage of the backup to a backup storage system.

8. (Currently Amended)  A system, comprising: 
a processor; and 
memory comprising instructions which, when executed by the processor, perform a method, the method comprising: 
obtaining, by a backup agent executing in the system, a backup request for a file system; and 
in response to the backup request: 
generating a first application partition for a first application; [[and]] 
generating a second application partition for a second application, wherein the first and second applications are associated with the file system; 
performing a first dependency analysis on the first application to identify first application dependency information; [[and]] 
performing a second dependency analysis on the second application to identify second application dependency information, wherein the first application dependency information comprises data to enable the first application to be, both, restored and operate, in a production host,  pre-installing, in the production host, 
populating the first application partition with a copy of the first application dependency information and a copy of first application data associated with the first application; 
populating the second application partition with a copy of the second application dependency information and a copy of second application data associated with the second application; 
generating a backup comprising the first and second application partitions; and 
initiating a storage of the backup to a backup storage system.

11. (Currently Amended)  The system of claim 8, wherein the backup further comprises a third application partition generated and populated prior to generating the first and second application partitions in the backup, wherein the third application partition pertains to a third application associated with the file system, wherein the third application partition comprises a copy of third application dependency information and a copy of third application data associated with the third application.

15. (Currently Amended)  A non-transitory computer readable medium comprising computer readable program code, which when executed by a computer processor enables the computer processor to perform a method for performing a backup operation, the method comprising: 
obtaining, by a backup agent, a backup request for a file system; and 
in response to the backup request: 
generating a first application partition for a first application; [[and]]
generating a second application partition for a second application, wherein the first and second applications are associated with the file system; 
performing a first dependency analysis on the first application to identify first application dependency information; [[and]]
performing a second dependency analysis on the second application to identify second application dependency information, wherein the first application dependency information comprises data to enable the first application to be, both, restored and operate, in a production host,  pre-installing, in the production host, 
populating the first application partition with a copy of the first application dependency information and a copy of first application data associated with the first application;
populating the second application partition with a copy of the second application dependency information and a copy of second application data associated with the second application; 
generating a backup comprising the first and second application partitions; and 
initiating a storage of the backup to a backup storage system.

Reasons for Allowance
The claims, as amended supra, are in condition for allowance.
Claim 1 recites, at least, backing up first application’s data together with said first application’s dependency that enables restoration and execution of said first application (in production host) without pre-installing (in said production host) other applications that said first application relies on.  This subject matter is reflected in the following limitations of claim 1.
performing a second dependency analysis on the second application to identify second application dependency information, wherein the first application dependency information comprises data to enable the first application to be, both, restored and operate, in a production host, without pre-installing, in the production host, other applications on which the first application depends; 
populating the first application partition with a copy of the first application dependency information and a copy of first application data associated with the first application; 
generating a backup comprising the first and second application partitions
Uhlmann (US 7418619) teaches backup/restore using writers (see Uhlmann Fig. 6, col 7 ln 39-41) wherein each writer, associated with an application (first application and second application), identifies items (first application data and second application data) of said application for said backup/restore (see Uhlman col 8 ln 42-54).  Uhlman also teaches when a writer has dependency (first application dependency and second application dependency), also backup/restore said dependency (see Uhlman abstract, col 6 ln 61-67, col 8 ln 46-54).  Uhlmann further teaches that said backup stores to backup storage 110 (backup storage system) (see Uhlman col 3 ln 40-46).  Note that said backup has multiple writers that backup multiple application’s data and dependency.  Therefore, when said backup stores to said backup storage, there is respective area (first partition and second partition) storing respective application’s data and dependency (populating the first application partition with a copy of the first application dependency information and a copy of first application data associated with the first application; populating the second application partition with a copy of the second application dependency information and a copy of second application data associated with the second application; generating a backup comprising the first and second application partitions).  However, Uhlman does not appear to teach that said dependency enables restoration and operation of corresponding application (in production host) without pre-installing (in said production host) other applications that said corresponding application relies on.  Therefore, claim 1 is allowable over Uhlman.
Claim 8 is the system claim corresponding to method claim 1 and is considered allowable for the same reasons as claim 1.
Claim 15 is the non-transitory computer readable medium claim corresponding to method claim 1 and is considered allowable for the same reasons as claim 1.
Claims, dependent upon independent claims 1, 8 or 15, are also considered allowable for the same reasons as said independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIE YEW whose telephone number is (571)270-5282. The examiner can normally be reached Monday - Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIE YEW/            Primary Examiner, Art Unit 2139